[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-10954            ELEVENTH CIRCUIT
                                        Non-Argument Calendar          AUGUST 30, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                                D.C. Docket No. 9:10-cr-80132-JIC-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

MARCEL CHARLES,
a.k.a. Charles Marcel,

llllllllllllllllllllllllllllllllllllllll                              Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 30, 2011)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Marcel Charles appeals his sentence for attempting to reenter the United
States following deportation for an aggravated felony, in violation of 8 U.S.C.

§ 1326(a)(2) and (b)(2). On appeal, Charles argues that his 41-month sentence is

unreasonable. For the reasons stated below, we affirm.

                                          I.

      On the night of August 26, 2010, a Customs and Border Protection Air Unit

spotted a suspicious vessel traveling towards Florida. A Coast Guard patrol boat

was dispatched to intercept the vessel, and Charles was one of four individuals

found on board. Charles admitted that he had been attempting to enter the United

States illegally and had paid $500 to be brought to the United States. A records

check revealed that Charles had been removed from the United States to Haiti on

December 11, 1992, and again on April 11, 2005. Charles had two prior drug

trafficking convictions, as well as a 2001 conviction for illegal reentry following

deportation. The presentence investigation report determined that Charles had a

guideline range of 41 to 51 months’ imprisonment.

      At the sentencing hearing, Charles requested a downward variance from the

advisory guideline range. He explained that he admitted guilt immediately

following his arrest and was debriefed by the government. Although his

information had not been valuable enough to warrant a downward departure under

U.S.S.G. § 5K1.1, he argued that the district court could still consider his

                                          2
cooperation in determining whether to impose a variance. Charles also noted that

he had received a 16-level sentencing enhancement based on drug convictions that

were over 22 years old. He suggested that the court should vary downward to

account for the age of those prior convictions. Finally, Charles noted that he had

come to the United States to find work to support his family. He explained that he

was from Haiti, and that the conditions in that country were terrible due to the

recent earthquake. The government asked the district court to impose a sentence

within the guideline range.

      The district court sentenced Charles to a term of 41 months’ imprisonment.

The court explained that it had considered the statements of the parties, the PSI,

and the 18 U.S.C. § 3553(a) factors in arriving at that sentence. Charles objected

to the district court’s denial of a variance.

                                           II.

      We review a sentence imposed by a district court for reasonableness, using

an abuse-of-discretion standard. United States v. Livesay, 587 F.3d 1274, 1278

(11th Cir. 2009). We follow a two-step process in reviewing a sentence. First, we

must ensure that the district court did not commit a significant procedural error.

Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597, 169 L.Ed.2d 445

(2007). Among other things, we must consider whether the district court

                                            3
adequately explained the reasons for the defendant’s sentence. Id. The district

court’s explanation must “set forth enough to satisfy the appellate court that he has

considered the parties’ arguments and has a reasoned basis for exercising his own

legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356, 127

S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007).

      If the district court’s sentencing decision is procedurally sound, we must

then determine whether the sentence is substantively reasonable in light of the

§ 3553(a) factors. Gall, 552 U.S. at 51, 128 S.Ct. at 597. The party challenging

the sentence has the burden of showing that it is unreasonable in light of the

record and the § 3553(a) factors. United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005). We “recognize that there is a range of reasonable sentences from

which the district court may choose,” and ordinarily expects a sentence within the

defendant’s advisory guideline range to be reasonable. Id. The § 3553(a) factors

include, among other things: (1) the nature and circumstances of the offense and

the history and characteristics of the defendant; (2) the need to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (3) the need for deterrence; (4) the need to protect the

public from further crimes of the defendant; and (5) the sentencing guideline

range. 18 U.S.C. § 3553(a).

                                           4
      In this case, the district court explained that it had considered the statements

of the parties, the information in the PSI, and the § 3553(a) factors. Thus, the

record shows that the district court adequately considered all of Charles’s

arguments as to why he should receive a downward variance. In addition,

Charles’s 41-month sentence is substantively reasonable. Although Charles

identified three mitigating factors—his cooperation with the government, the age

of the prior convictions used to enhance his sentence, and the fact that he was

coming to the United States to support his family—other factors weighed in favor

of a sentence within the guideline range. First, the record reflects that Charles had

a previous conviction for illegally reentering the United States. Thus, a longer

sentence was justified based on Charles’s personal history and characteristics and

the need to promote respect for the law. See 18 U.S.C. § 3553(a)(1), (a)(2)(A). A

41-month sentence also has the effect of deterring others from attempting to

reenter the United States illegally. See 18 U.S.C. § 3553(a)(2)(B). Finally,

Charles’s sentence is at the low end of his advisory guideline range, which we

ordinarily expect to be reasonable. See Talley, 431 F.3d at 788. In light of all the

facts and circumstances of this case, the district court did not abuse its discretion

by sentencing Charles to 41 months’ imprisonment. Accordingly, we affirm

Charles’s sentence.

                                           5
AFFIRMED.




            6